EXHIBIT 10.1
SUMMARY SHEET FOR 2008 NON-EMPLOYEE DIRECTOR COMPENSATION
     The following table sets forth the compensation for USEC’s non-employee
directors for the term commencing at the 2008 annual meeting of shareholders
held on April 24, 2008:

     
Annual Retainer
  $200,000 paid at the beginning of the service year. $80,000 of the retainer is
paid in cash and $120,000 of the retainer is paid in the form of restricted
stock units, although a director may elect to receive a greater proportion of
the retainer in restricted stock units. Restricted stock units vest on the first
to occur of: (1) one year from the date of grant, (2) termination of the
director’s service by reason of Retirement, death or disability, or (3) a change
in control.
 
   
Committee Chairman Fees
  $20,000 annual fee for Audit, Finance and Corporate Responsibility Committee
chairman. $10,000 annual fee for Compensation Committee chairman. $7,500 annual
fee for all other committees’ chairman. Committee chairman fees are paid in cash
at the beginning of the service year, although a director may elect to receive
their committee chairman fee in restricted stock units.
 
   
Incentive Restricted Stock Unit
Awards
  If a director chooses to receive restricted stock units as payment for the
part of the annual retainer or chairman fees that they are otherwise entitled to
receive in cash, he or she will receive an incentive payment of restricted stock
units equal to 20% of the portion of the annual retainer and chairman fees that
the director elects to take in restricted stock units in lieu of cash. These
incentive restricted stock units will vest on the first to occur of: (1) three
years from the date of grant, (2) termination of the director’s service by
reason of Retirement, death or disability, or (3) a change in control. Incentive
restricted stock units are granted at the time the annual retainer is paid.

     All restricted stock units are granted pursuant to the USEC Inc. 1999
Equity Incentive Plan, as amended, and are subject to the terms of such plan and
the applicable restricted stock unit award agreements approved for issuance of
restricted stock units to non-employee directors under the plan. Restricted
stock units carry the right to receive dividend equivalent restricted stock
units to the extent dividends are paid by the Company.

 